       Case 1:21-cv-00008-KG-CG Document 23 Filed 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MYRTIS PAULO HART,

       Plaintiff,

v.                                                               No. CV 21-08 KG/CG

UNITED STATES OF AMERICA, et al.,

       Defendants.

                                ORDER TO SHOW CAUSE

       This matter comes before the Court sua sponte in connection with Plaintiff Myrtis

Paulo Hart’s pro se civil tort claims. The docket reflects a recent mailing to Plaintiff was

returned as undeliverable. (Doc. 22). It appears Plaintiff severed contact without

advising the Court of his new address as required by D.N.M. LR-Civ. 83.6. Plaintiff must

notify the Clerk of his new address by May 24, 2021. See Bradenburg v. Beaman, 632

F.2d 120, 122 (10th Cir. 1980) (“It is incumbent on litigants, even those proceeding pro

se, to follow the federal rules of procedure . . . . The same is true of simple,

nonburdensome local rules[.]”) (citations omitted). Failure to timely comply will result in

dismissal of this action without prejudice and without further notice.

       IT IS THEREFORE ORDERED that Plaintiff shall notify the Clerk’s Office in

writing of his new address by no later than May 24, 2021.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
